Per Curiam.

On February 18, 1960, respondent was duly convicted in the Court of General Sessions of the County of New York of the crime of attempted extortion, which is a felony (Penal Law, § 850 et seq.). Pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent then ceased to be a member of the Bar.
The statutory provision is mandatory and upon proof of conviction an order of disbarment follows as a matter of course, notwithstanding the pendency of an appeal from the judgment of conviction (Matter of Lindheim, 195 App. Div. 827; Matter of Scotti, 266 App. Div. 279).
The respondent should be disbarred.
Botein, P. J., Breitel, Rabin, Yalente and McNally, JJ., concur.
Respondent disbarred.